Citation Nr: 0216541	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  02-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for residuals of a stroke.  

(The issues of entitlement to service connection for 
bilateral hearing loss and for
entitlement to service connection for tinnitus will be the 
subject of a later decision after further development has 
been conducted.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from May 1944 to July 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  When development is completed, the Board 
will provide notice of the development as required by law and 
allow the veteran to respond with additional evidence and/or 
argument.  The Board will then prepare a separate decision 
addressing these matters.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  There is no medical evidence of record to establish 
current disability of residuals of a stroke.


CONCLUSION OF LAW

Residuals of a stroke were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
November and December 1999 letters informing the veteran that 
additional evidence was needed to complete his service 
connection claim; December 1999 and November 2000 RO rating 
decisions, subsequent notices to the veteran of the rating 
decisions, the statement of the case (SOC) dated in December 
2001, hearing before a Member of the Board in July 2002, 
development letter concerning notification of new law and 
regulations (VCAA) in September 2002, and the letter 
regarding the VCAA in September 2002, the RO provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claim.  In addition, the September 2002 letter explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence relevant to the appeal.  Thus, 
the Board is satisfied that the RO has duty provided all 
notice as required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has requested from 
the veteran evidence in support of his claim on several 
occasions, as indicated above, and in response to the VCAA 
notification letter, the veteran provided additional service 
records.  He did not respond to prior requests.  Thus, the 
Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims entitlement to service connection for 
residuals of a stroke.  At the outset, the Board notes that 
in spite of the RO's efforts to obtain additional evidence to 
substantiate the veteran's claim, the veteran has not 
provided any medical evidence of current disability related 
to a stroke.  Thus, the Board must deny the veteran's service 
connection claim for the reasons and bases set forth below.  

The Board notes that subsequent to the RO's development 
letters in November and December 1999 and the September 2002 
VCAA letter, the veteran has not presented any medical 
evidence relevant to his alleged disability.  After the 
issuance of the VCAA letter, the veteran sent additional 
service records, none of which relate to his service 
connection claim in particular.  During a VA examination in 
March 2000, the veteran merely reported a history of a stroke 
in service.  Overall, there simply is no objective evidence 
pertinent to his service connection claim.  

Additionally, the Board notes that during his hearing before 
a Member of the Board in July 2002, when asked what residual 
disability the veteran claimed resulted from a stroke, the 
veteran indicated other than his service-connected right leg 
disability, there was no other disability.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

The Board notes that there is no basis on which to grant the 
veteran's service connection claim.  First, there is no 
evidence of current disability that resulted from his alleged 
stroke.  The lack of evidence of current disability 
necessarily means that the veteran's claim fails.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Second, the Board 
notes that the veteran has not cooperated in providing 
pertinent evidence as requested on several occasions.  In 
this regard, the Board wishes to point out that the effort to 
complete his claims falls equally on him as on the 
adjudicative agency.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  If a veteran wishes help, "he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence."  Id.

Thus, in light of the above, the Board must deny the 
veteran's service connection claim for residuals of a stroke.  
Other than his statements, there is no objective evidence to 
establish the existence of the claimed disorder.  The 
veteran's statements alone are not competent evidence so as 
to substantiate service connection.  He has not provided any 
evidence that he is skilled or trained so as to render any of 
his statements medically competent.  In this regard, the 
Board would point out that a lay person, untrained in the 
medical field, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's service connection claim is 
denied.  


ORDER

Service connection for residuals of a stroke is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

